DETAILED ACTION
In Election Reply filed on 02/17/2022, claims 1-12 are pending. Claims 10-12 are withdrawn based on restriction requirement. Claims 1-9 are considered in the current Office Action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I: Claims 1-9, drawn to a shaping apparatus, classified in B29C64/321.
Group II: Claims 10-12, drawn to a method, classified in B33Y10/00,
Species 1, shown in Figures 1 and 4.
Species 2, shown in Figures 2 and 5.
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 02/17/2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The use of the term “SOMOS produced by DSM, (registered trademark) PerFORM was used” in [0057] of instant application should read as “SOMOS® PerFORM produced by DSM was used”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2019/0037960 (Busbee). 

    PNG
    media_image1.png
    477
    441
    media_image1.png
    Greyscale
Regarding Claim 1, Busbee teaches a shaping apparatus ([0004] and Figure 15) configured to shape a shaped material by irradiating a material discharged from a material feed portion with light so as to cure the material (Figure 15, UV light sources is configured to irradiate a material directly as the material exits the printing nozzle ), comprising: a material feed portion (See attached Figure 15), comprising an agitator (Figure 15, impeller) configured to agitate the material before discharge from the material feed portion (impeller mixes the materials before it is being discharged [0110]).  
Regarding Claim 2, Busbee teaches the shaping apparatus according to Claim 1, further comprising a cooler ([0240], the nozzle and/or the mixing chamber may be heated or cooled by implementing various cooling source) configured to cool the material before discharge from the material feed portion (Limitations directed toward the 
Regarding Claim 9, Busbee teaches the shaping apparatus according to Claim 1, further comprising a control portion (Figure 4, computing device 410), wherein the control portion is configured to stop the agitator, open a shutter to discharge the material, close the shutter, and thereafter operate the agitator of the material feed portion ([0095], computer program may be configured to output print instructions based on the status information which implies it is capable of performing these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0037960 (Busbee) as applied to claim 1 above, and further in view of US2019/0299529 (“Hill et al” hereinafter Hill) and US2022/0024075 (“Martin et al” hereinafter Martin).
Regarding Claim 3, Busbee teaches the shaping apparatus according to Claim 1. Busbee fails to teach the shaping apparatus further comprising a container configured to store the material before discharge and a feed tube to transport the material to the material feed portion, and the container has a heater configured to heat the stored material.  
However, Hill teaches the shaping apparatus ([0002]) further comprising a container (Figure 2, resin container 44) configured to store the material before discharge ([0023], resin container includes an internal reservoir implies it can be used to store materials) and a feed tube (Figure 3, conduit assembly 36) to transport the material to the material feed portion ([0039], resin flows out of the resin container, through the conduit assembly to the print engine). Martine further disclosed the container has a heater configured to heat the stored material ([0109]). 
Busbee, Hill, and Martine are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing apparatus for mixing and dispensing materials to manufactured a 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the shaping apparatus as disclosed by Busbee to 
Regarding Claim 4, the modified Busbee teaches the shaping apparatus according to Claim 3, wherein the container has the agitator configured to agitate the stored material (Hill, Figure 7B, [0056-0057], the resin container 44 contains an internal reservoir 12 with an impeller 128 for stirring the resin 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the shaping apparatus as disclosed by the modified Busbee to incorporate an agitator within the container as taught by Hill because the result of combination would have been obvious and predictable. See MPEP 2143 (I)(A).
Regarding Claim 6, the modified Busbee teaches the shaping apparatus according to Claim 3 but fails to explicitly teach wherein the feed tube comprising a first part connected to an upper portion of the container and a second part connected to a lower portion of the container.  
However, Hill teaches a feed tube (Figure 3, conduit assembly 36) to transport the material to the material feed portion ([0039], resin flows out of the resin container, through the conduit assembly to the print engine). It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the parts, 
Regarding Claim 8, the modified Busbee teaches the shaping apparatus according to Claim 6, but fails to explicitly teach wherein an amount of the material suctioned into the first part of the feed tube connected to the upper portion differs from the amount of the material suctioned into the second part of the feed tube connected to the lower portion.  
However, Hill teaches a controller 8 (Figure 1) that activates the pump motor to fill resin vessel; sense and adjust fluid level (Figure 9, step 170). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify that the controller is capable of controlling the pump motor to modified the suction rate of the material in the first part and second part to achieve and/or adjust fluid level. Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0037960 (Busbee), US2019/0299529 (“Hill et al” hereinafter Hill), and US2022/0024075 (“Martin et al” hereinafter Martin) as applied to claim 3 or 6 above, and further in view of US2020/0338828 (“Indyk et al” hereinafter Indyk). 
 Regarding Claim 5, the modified Busbee teaches the shaping apparatus according to Claim 3, but fails to teach a viscosity measuring instrument configured to measure the viscosity of the material transported from the container.  
However, Indyk teaches a viscosity measuring instrument configured to measure the viscosity of the material transported from the container (Figure 1, final prepolymer receiver 54 is provided with an online viscometer 60 that measures viscosity of the mixture prior to unloading thereof to the 3D printing machine [0034]).
Busbee, Hill, Martine, and Indyk are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing apparatus for mixing and dispensing materials to manufactured a 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the shaping apparatus as disclosed by the modified Busbee to incorporate a viscometer to measures the flow of material as taught by Indyk to assess the flowability of the material prepared in the mixture through pipelines to the 3D printing machine ([0032]). Furthermore, the result of combination would have been obvious and predictable. See MPEP 2143 (I)(A). 
Regarding Claim 7, the modified Busbee teaches the shaping apparatus according to Claim 6, but fails to teach wherein each of the first and second parts of the feed tube is provided with a viscosity measuring instrument.  
However, Indyk teaches a viscosity measuring instrument configured to measure the viscosity of the material transported from the container (Figure 1, final prepolymer receiver 54 is provided with an online viscometer 60 that measures viscosity of the mixture prior to unloading thereof to the 3D printing machine [0034]). Therefore, it would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744